                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

                                                )
In re:                                          )   Chapter 11
                                                )
DAVID’S BRIDAL INC., et al.,                    )   Case No. 18-12635 (LSS)
                                                )
                             Debtors.           )   Jointly Administered
                                                )
                                                )   Re: Docket Nos. 164 and 257
                                                )

      NOTICE OF WITHDRAWAL OF WEINGARTEN’S LIMITED OBJECTION
       TO (1) NOTICE OF ASSUMPTION OF EXECUTORY CONTRACTS AND
         UNEXPIRED LEASES OF DEBTORS AND RELATED PROCEDURES,
       (2) JOINT PREPACKAGED CHAPTER 11 PLAN OF REORGANIZATION
     UNDER CHAPTER 11 OF THE BANKRUPTCY CODE, AND (3) DISCLOSURE
       STATEMENT FOR THE JOINT PREPACKAGED CHAPTER 11 PLAN OF
      REORGANIZATION UNDER CHAPTER 11 OF THE BANKRUPTCY CODE

         Landlords Weingarten Nostat, Inc. and Weingarten/Miller/Aurora II LLC and GDC

Aurora, LLC, as tenants in common, for which Weingarten Realty Investors serves as managing

agent (collectively, “Weingarten”), filed their (i) Limited Objection to (1) Notice of Assumption

of Executory Contracts and Unexpired Leases of Debtors and Related Procedures, (2) Joint

Prepackaged Chapter 11 Plan of Reorganization Under Chapter 11 of the Bankruptcy Code, and

(3) Disclosure Statement for the Joint Prepackaged Chapter 11 Plan of Reorganization Under

Chapter 11 of the Bankruptcy Code [D.I. 164] on December 11, 2018 (the “Limited Objection”),

and (ii) Supplement to Limited Objection to (1) Notice of Assumption of Executory Contracts and

Unexpired Leases of Debtors and Related Procedures, (2) Joint Prepackaged Chapter 11 Plan of

Reorganization Under Chapter 11 of the Bankruptcy Code, and (3) Disclosure Statement for the

Joint Prepackaged Chapter 11 Plan of Reorganization Under Chapter 11 of the Bankruptcy

Code [D.I. 257] on December 31, 2018 (the “Supplement”). Based on the agreement reached to




30881964.1 01/04/2019
resolve the issues raised by the Limited Objection and Supplement, Weingarten hereby

withdraws the Limited Objection and Supplement.


Dated: January 4, 2019                   SAUL EWING ARNSTEIN & LEHR LLP

                                         /s/ John D. Demmy
                                         John D. Demmy (Bar No. 2802)
                                         1201 N. Market Street , Suite 2300
                                         P.O. Box 1266
                                         Wilmington, DE 19899
                                         Telephone: 302-421-6848
                                         Facsimile: 302-421-5881
                                         E-mail: john.demmy@saul.com

                                         Attorneys for Weingarten Nostat, Inc. and
                                         Weingarten/Miller/Aurora II LLC and GDC
                                         Aurora, LLC, as tenants in common




                                            2
30881964.1 01/04/2019
